Exhibit 10.1

 



AT WILL EMPLOYMENT AGREEMENT

Brian Moon

 

This AT WILL EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as
of this 5th day of August, 2019 (the “Effective Date”), by and between Freedom
Leaf Inc., a Nevada corporation (the “Company”), and Brian Moon, an individual
(“Employee”).

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Company and Employee, Company and Employee hereby
agree as follows:

 

ARTICLE I
EMPLOYMENT

 

1.1              At Will Employment. The Company agrees to, and does hereby,
employ Employee, and Employee agrees to, and does hereby accept such employment,
upon the terms and subject to the conditions set forth in this Agreement.
Employee represents and warrants to the Company that (A) Employee has the legal
capacity to execute and perform this Agreement, (B) this Agreement is a valid
and binding agreement enforceable against Employee according to its terms, and
(C) the execution and performance of this Agreement by Employee does not violate
the terms of any existing agreement or understanding to which Employee is a
party or by which Employee otherwise may be bound. Both Company and Employee
acknowledge and agree that Employee’s employment shall be “at will” as such term
is defined herein and consistent with the laws of the State of Texas.

 

1.2              Position and Duties. Employee shall devote Employee’s entire
business time, loyalty, attention and energies exclusively to the business
interests of the Company while employed by the Company, will not engage in any
other employment activities for any direct or indirect remuneration and shall
perform his duties and responsibilities diligently and to the best of his
ability. Employee shall hold the position of chief financial officer (CFO) for
the Company.

 

ARTICLE II
COMPENSATION AND OTHER BENEFITS

 

2.1              Base Salary. As compensation for Employee’s services hereunder
and in consideration of Employee’s other agreements hereunder, during the term
of employment, the Company shall pay Employee a base salary equal to $150,000
per annum (“Base Salary”), subject to withholding and customary payroll
deductions. The Base Salary shall be payable in accordance with the customary
payroll practices of the Company. As a salaried employee, Employee shall be an
“exempt status” employee, meaning that you will not be paid on an hourly basis
and will not be eligible for overtime pay.

 

2.2              Incentive Bonuses. In addition to the Base Salary, provided
Employee is actively providing service to the Company hereunder, and subject to
Article III, Employee shall receive the following incentive bonuses
(collectively, the “Incentive Bonuses”):

 

(a)               Cash Incentives. Employee will be entitled to receive any
other cash bonus awards approved by the Board of Directors of the Company (the
“Board”); and

 

 

 



 1 

 

 

(b)               Equity Incentives. Subject to the approval of the Board and
stockholders of the Company, Employee shall receive (i) on October 1, 2019, an
equity award of one million (1,000,000) shares of the Company’s restricted
common stock, subject to Employee’s execution and terms of that certain
restricted stock agreement (the “RSA”), with these shares to vest in Employee’s
favor twelve (12) months later on October 1, 2020, (ii) on April 1, 2020, an
equity award of one million (1,000,000) shares of the Company’s restricted
common stock, subject to the terms of the RSA, with these shares to vest in
Employee’s favor twelve (12) months later on April 1, 2021, and (iii) any other
equity incentive awards approved by the Board. The Company does not guaranty any
Common Stock Value (defined below) or any other value for any stock awarded to
Employee. If the Company is sold to a third-party buyer(s), then all stock
grants already made to Employee at the time of the sale shall immediately vest
on the date of the closing of such sale (but prior to the closing of the sale
transaction(s) on such date).  Likewise, if there is a change in the ownership
of the Company without a sale, then all stock grants already made to Employee at
the time of the change in ownership shall immediately vest on the date of the
change in ownership (but prior to the occurrence of the change in ownership on
such date). 

 

2.3              Benefit Plans. During the term of Employee’s employment with
the Company, Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), if any, and in the Company’s employee
welfare benefit plans that are available to any other executive employees of the
Company (the “Plans”), in accordance with and subject to the terms and
conditions thereof. The terms and conditions of the Plans, as expressed in the
Plan documents, will control including, but not limited to, the Company’s
ability to amend, modify or terminate any of those programs as it determines
appropriate in accordance with the Plans’ terms. During the term of Employee’s
employment with the Company, the Company shall pay to maintain a health
insurance plan for Employee as one of the Plans.

 

2.4              Expenses. The Company shall reimburse Employee for all expenses
reasonably incurred in the course of the performance of Employee’s duties and
responsibilities pursuant to this Agreement and consistent with the Company’s
policies with respect to travel, entertainment and miscellaneous expenses;
provided, that any single expenditure in excess of $5,000 shall require the
approval of the Board.

 

2.5              Vacation. In any year, Employee shall be entitled to take
reasonable vacation of up to three (3) weeks’ time provided that such vacation
does not prevent him from adequately performing his duties under this Agreement.

 

2.6              Withholding. All payments to be made by the Company hereunder
will be subject to any withholding requirements.

 

2.7              Certain Definitions. As used in this Section 2:

 

(a)               “Common Stock Value” means an amount per share of Common Stock
equal to the arithmetic average of the volume-weighted average (rounded to two
decimal places) trading price per share of Common Stock for the thirty (30) full
trading days ended on and including the trading day prior to the applicable
determination date, using trading prices reported on the OTCQB based on all
trades in Common Stock on the OTCQB during the primary trading sessions from
9:30 a.m., New York Time, to 4:00 p.m., New York Time (and not an average of the
daily averages during such thirty (30) trading days).

 

(b)               “Net Operating Income” shall mean the difference of gross
income less cost of goods sold, selling, general and administrative expenses,
operating expenses, depreciation, interest, taxes and other expenses, each
determined on a generally accepted accounting principles basis of accounting.

 

ARTICLE III
TERMINATION; EQUITY

 

3.1              Commencement of Employment Term. Employee’s employment shall
commence on the Effective Date of this Agreement.

 

3.2              Right to Terminate; Automatic Termination.

 

 

 



 2 

 

 

(a)               Termination for Cause. The Company shall be entitled to
terminate this Agreement for Cause (as defined below) effective immediately in
the event of (a) Employee’s material breach of any agreement between Employee
and the Company; (b) Employee’s conviction of, or Employee’s plea of “guilty” or
“no contest” to, a felony under the laws of the United States or any State,
provided, however, that such felony is not related to the manufacture, sale or
possession of cannabis or any components thereof; (c) Employee’s gross
negligence or willful misconduct in connection with the provision of services
for the Company; or (d) Employee’s failure to cooperate in good faith with a
governmental or internal investigation of the Company or its managers, officers
or employees (collectively, “Cause”); provided, however, that if any such event
by its nature is capable of being cured with no adverse effect to the Company,
and Employee is taking reasonable and diligent steps to cure such event, then
such termination shall be effective only if such event remains uncured for a
period of thirty calendar days after the Company provides written notice to
Employee setting forth the nature of the event constituting Cause hereunder.

 

(b)               Termination Upon Death or Disability. Subject to Section 3.3,
Employee’s employment and the Company’s obligations under this Agreement, unless
specifically stated otherwise herein, shall terminate: (i) automatically,
effective immediately and without any notice being necessary, upon Employee’s
death; and (ii) in the event of any Disability of Employee, by the Company
giving notice of termination to Employee. As used in this Section 3.2(b),
“Disability” shall mean that (A) Employee is unable, by reason of an injury, a
sickness or accident, to perform Employee’s duties under this Agreement for an
aggregate of sixty (60) days in any consecutive six (6) month period, or (B)
Employee has a guardian of the person or estate appointed by a court of
competent jurisdiction.

 

3.3              Rights Upon Termination. If Employee’s employment is terminated
pursuant to Section 3.2, or if Employee quits employment, notwithstanding the
terms of this Agreement, Employee or Employee’s estate shall have no further
rights against the Company hereunder, except for the right to receive, (i) any
earned but unpaid Base Salary and Incentive Bonuses, (ii) reimbursement of
expenses to which Employee is entitled pursuant to Section 2.4, and (iii)
Employee shall be deemed to resign from any board to which Employee has been
appointed or nominated by or on behalf of the Company. If Employee is terminated
(but not for cause) within the first twelve (12) months of his employment, then
Employee will receive a total of three (3) months of Base Salary (subject to
standard deductions and withholdings for taxes) as a severance payment, payable
in equal payments on regularly scheduled pay days following the termination of
his employment. For every year of full-time employment completed beyond the
initial twelve (12) months, the amount of such severance payment will be
increased by one (1) month of Base Salary. For example, if Employee successfully
completes full-time employment for Company for twenty-four (24) months and is
terminated for any reason but “for cause” during his twenty-fifth (25th) month
of employment, then Employee will receive four (4) months of Base Salary
(subject to normal deductions for taxes, etc.) as severance. To the extent
reasonably possible, Company will continue Employee’s Plans during any severance
payment period or, in the alternative, provide you with the amount of money
which otherwise would have been paid for such Plans during that time period. To
be clear, if Employee is terminated “for cause” by Company or one of its
affiliates, as applicable, then Employee will not be eligible for any severance
payments or continuation of Plans beyond the termination date.

 

ARTICLE IV
CONFIDENTIALITY; NON-SOLICITATION

 

4.1              Confidential Information.

 

(a)               Company Information. Employee agrees that during and after his
employment with the Company, he will hold in the strictest confidence, and will
not (except for the benefit of the Company during his employment or for limited
use by Employee’s accountants, financial planners, attorneys and other
professional consultants), as required by applicable law, a court order or an
order or request of a relevant regulatory authority or in order to enforce a
claim against the Company (including, without limitation, under this Agreement),
use or disclose to any person, firm, corporation or other entity any Company
Confidential Information. Employee understands that “Company Confidential
Information” means any non-public information that relates to the actual or
anticipated business, research or development of the Company, or to the
Company’s technical data, trade secrets, or know-how, including, but not limited
to, research, product plans, or other information regarding the Company’s
products or services and markets therefor; customer lists and customer contact
information, their buying histories, and preferences (including, but not limited
to, such information relating to customers of the Company on which Employee
called or with which Employee may become acquainted during the term of his
employment); personnel information (including, but not limited to, information
regarding employees’ skills and performance); information about vendors,
supplier and business partners; software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, and hardware configuration
information; and marketing, finances, and/or other business information;
provided, however, that Company Confidential Information does not include any of
the foregoing items to the extent the same have become publicly known and made
generally available through no wrongful act of Employee or of others. Employee
understands that nothing in this Agreement is intended to limit employees’
rights to discuss the terms, wages, and working conditions of their employment,
as protected by applicable law.

 

 

 



 3 

 

 

(b)               Third Party Information. Employee recognizes that the Company
may have received and in the future may receive from third parties associated
with the Company, e.g., the Company’s customers, suppliers, licensors,
licensees, partners, or collaborators (“Associated Third Parties”), their
confidential or proprietary information (“Associated Third Party Confidential
Information”). By way of example, and not as an exhaustive list, Associated
Third Party Confidential Information may include the habits or practices of
Associated Third Parties, the technology of Associated Third Parties,
requirements of Associated Third Parties, and information related to the
business conducted between the Company and such Associated Third Parties.
Employee agrees at all times during his employment with the Company and
thereafter to hold in the strictest confidence, and not to use or to disclose to
any person, firm, corporation, or other entity any Associated Third Party
Confidential Information, except as necessary in carrying out his work for the
Company consistent with the Company’s agreement with such Associated Third
Parties or as required by applicable law, a court order or an order or request
of a relevant regulatory authority. Employee further agrees to comply with any
and all Company policies and guidelines that may be adopted from time to time
during the term of his employment regarding Associated Third Parties and
Associated Third Party Confidential Information. Employee understands that his
unauthorized use or disclosure of Associated Third Party Confidential
Information or violation during his employment of any Company policies will lead
to disciplinary action, up to and including immediate termination and legal
action by the Company. Associated Third Party Confidential Information does not
include any of the foregoing items to the extent the same have become publicly
known and made generally available through no wrongful act of Employee or of
others. Employee understands that nothing in this Agreement is intended to limit
employees’ rights to discuss the terms, wages, and working conditions of their
employment, as protected by applicable law.

 

4.2              Inventions.

 

(a)               Inventions Retained and Licensed. Employee represents and
warrants that there are no inventions, discoveries, original works of
authorship, developments, improvements, and trade secrets that were conceived in
whole or in part by Employee prior to his employment with the Company or any of
its subsidiaries and to which he has any right, title, or interest, and which
relate to the Company’s proposed business, products, or research and development
(collectively, “Prior Inventions”). Notwithstanding the foregoing, if, in the
course of his employment with the Company, Employee incorporates into or uses in
connection with any product, process, service, technology, or other work by or
on behalf of the Company any Prior Invention, Employee hereby grants to the
Company a non-exclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide license, with the right to grant and authorize sublicenses, to make,
have made, modify, use, import, offer for sale, and sell such Prior Invention as
part of or in connection with such product, process, service, technology, or
other work, and to practice any method related thereto.

 

(b)               Assignment of Inventions. Employee agrees that he will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assigns to the Company, or its
designee, all his right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, ideas, trademarks, or trade secrets, whether or not patentable or
registrable under patent, copyright, or similar laws, which Employee may solely
or jointly conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the period of time Employee is in
the employ of the Company or any of its subsidiaries (including during his
off-duty hours), or with the use of Company’s equipment, supplies, facilities,
or Company Confidential Information, except as provided in Section 4.1
(collectively referred to as “Inventions”). Employee further acknowledges that
all original works of authorship that are made by him (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and that are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act. Employee understands and
agrees that the decision whether or not to commercialize or market any
Inventions is within the Company’s sole discretion and for the Company’s sole
benefit, and that no royalty or other consideration will be due to Employee as a
result of the Company’s efforts to commercialize or market any such Inventions.

 

(c)               Maintenance of Records. Employee agrees to keep and maintain
adequate, current, accurate, and authentic written records of all Inventions
made by him (solely or jointly with others) during the term of his employment
with the Company. The records will be in the form of notes, sketches, drawings,
electronic files, reports, or any other format that may be specified by the
Company. The records are and will be available to and remain the sole property
of the Company at all times.

 

 

 



 4 

 

 

(d)               Patent and Copyright Registrations. Employee agrees to
reasonably assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the Inventions and any rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, and all other
instruments that the Company shall deem proper or necessary in order to apply
for, register, obtain, maintain, defend, and enforce such rights, and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title, and interest in and to such Inventions and any
rights relating thereto, and testifying in a suit or other proceeding relating
to such Inventions and any rights relating thereto. Employee further agrees that
his obligation to execute or cause to be executed, when it is in his power to do
so, any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of Employee’s mental or physical
incapacity or for any other reason to secure Employee’s signature with respect
to any Inventions, including, without limitation, to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering such Inventions, then Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney in fact, to act for and in his behalf and stead, to execute and
file any papers and oaths, and to do all other lawfully permitted acts with
respect to such Inventions with the same legal force and effect as if executed
by the Employee.

 

4.3              Conflicting Employment.

 

(a)               Current Obligations. Employee agrees that during the term of
his employment with the Company, he will not engage in or undertake any other
employment, occupation, consulting relationship, or commitment that is directly
related to the business in which the Company is now involved or becomes involved
or a business which Employee understands the Company to actively have plans to
become involved, nor will Employee engage in any other activities that interfere
with his ability to fully and satisfactorily perform his duties to the Company,
except as may otherwise be agreed in writing by and between Employee and the
Company.

 

(b)               Prior Relationships. Without limiting Section 4.3(a), Employee
represents that he has no other agreements, relationships, or commitments to any
other person or entity that conflict with his obligations to the Company under
this Agreement or his ability to become employed and perform the services for
which he is being employed by the Company. Employee further agrees that if he
has signed a confidentiality agreement or similar type of agreement with any
former employer or other entity, he will comply with the terms of any such
agreement to the extent that its terms are lawful under applicable law. Employee
represents and warrants that after undertaking a careful search (including, but
not limited to, searches of his computers, cell phones, electronic devices, and
documents), he has returned all property and confidential information belonging
to all prior employers. Moreover, he agrees to fully indemnify the Company, its
directors, managers, officers, agents, employees, investors, shareholders,
members, administrators, affiliates, divisions, subsidiaries, predecessor and
successor corporations, and assigns for all verdicts, judgments, settlements,
and other losses incurred by any of them resulting from Employee’s breach of his
obligations under any agreement to which he is a party or obligation to which he
is bound, as well as any reasonable attorneys’ fees and costs if the plaintiff
is the prevailing party in such an action, except as prohibited by law.

 

4.4              Returning Company Documents. Upon separation from employment
with the Company or upon written demand by the Company during his employment,
Employee will immediately deliver to the Company, and will not keep in his
possession, recreate, or deliver to anyone else, any and all Company property,
including, but not limited to, Company Confidential Information, Associated
Third Party Confidential Information, as well as all devices and equipment
belonging to the Company or its subsidiaries (including, but not limited to,
computers, handheld electronic devices, telephone equipment, and other
electronic devices), Company credit cards, records, data, notes, notebooks,
reports, files, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, photographs, charts, any other documents and
property, and reproductions of any and all of the aforementioned items that were
developed by Employee pursuant to his employment with the Company, obtained by
him in connection with his employment with the Company, or otherwise belonging
to the Company, its successors, or assigns, including, without limitation, those
records maintained pursuant to Section 4.2(c). Employee also consents to an exit
interview to confirm his compliance with this Article IV.

 

4.5              Notification of New Employer. In the event that Employee leaves
the employ of the Company, Employee hereby grants consent to notification by the
Company to his new employer about his obligations under this Agreement including
information to his new employer concerning the enforceability of this Agreement.

 

 

 



 5 

 

 

4.6              Non-Solicitation.

 

(a)               Solicitation of Employees. Employee agrees that for a period
of two (2) years immediately following the documented date of termination of his
relationship with the Company for any reason, whether voluntary or involuntary,
with or without cause, Employee shall not either directly or indirectly solicit
any employees of the Company or any of its subsidiaries to leave their
employment, or attempt to solicit employees of the Company or any of its
subsidiaries to leave their employment, either for Employee or for any other
person or entity with which Employee is then employed or otherwise affiliated.

 

(b)               Solicitation of Customers, Suppliers, etc. Employee agrees
that for a period of two (2) years immediately following the documented date of
termination of his relationship with the Company for any reason, whether
voluntary or involuntary, with or without cause, Employee shall not either
directly or indirectly (i) request or advise any customer, supplier or any other
person or entity known to be associated with the Company or any of its
affiliates or subsidiaries, to withdraw, curtail or cancel or in any other way
lessen its use of the business services of the Company or any of its affiliates
or subsidiaries or (ii) for the purpose of conducting or engaging in any
business directly or indirectly competitive with the Company (whether
individually or on behalf of Employee’s affiliates or new employer) call upon,
solicit, advise, sign, hire, interfere with, or otherwise do or conduct, or
attempt to do or conduct, business with any person or entity covered by any
written or oral agreement with the Company or any of its affiliates or
subsidiaries, or take away or interfere or attempt to interfere with any Company
business custom, business trade, or business patronage of the Company or any of
its affiliates or subsidiaries.

 

4.7              Non-Compete. Employee agrees that for a period of one (1) year
immediately following the documented date of termination of his relationship
with the Company for any reason, whether voluntary or involuntary, Employee
shall not either directly or indirectly in the geographical areas that the
Company does business or has done business at the time of the Employee’s
termination, engage or assist others in engaging in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company’s
business, including but not limited to any business or enterprise that develops,
manufactures, markets, licenses, sells or provides any product or service that
competes with any product or service developed, manufactured, marketed,
licensed, sold or provided, or planned to be developed, manufactured, marketed,
licensed, sold or provided, by the Company while Employee was employed by the
Company. If Employee violates the provisions of any of the preceding paragraphs
of this Section 4, Employee shall continue to be bound by the restrictions set
forth in such paragraph until a period of one (1) year has expired without any
violation of such provisions.

 

4.8              Representations. Employee agrees to execute any proper oath or
verify any proper document reasonably required to carry out the terms of this
Agreement. Employee represents that his performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by Employee in confidence or in trust prior to his
employment by the Company or any of its subsidiaries. Employee hereby represents
and warrants that he has not entered into, and Employee will not enter into, any
oral or written agreement in conflict herewith.

 

4.9              Non-Disparagement. During Employee’s employment with the
Company and for a period of three (3) years thereafter, Employee agrees, to the
fullest extent permissible by law, not intentionally to make, directly or
indirectly, any public or private statements, gestures, signs, signals or other
verbal or nonverbal, direct or indirect communications that are or could be
harmful to or reflect negatively on the Company or its subsidiaries or that are
otherwise disparaging of the Company or its subsidiaries and/or their
businesses, or any of its or their subsidiaries, past, present or future
officers, directors, managers, employees, equity holders, members, advisors,
agents, policies, procedures, practices, services, products, decision-making,
conduct, professionalism or compliance with standards of any of the foregoing
provided that the foregoing is not intended to prohibit truthful statements made
by the Employee in his capacity as an officer or employee of a competitor after
his employment with the Company has terminated, provided that Employee continues
to comply with his confidentiality obligations under this Agreement. The
provisions of this Section 4.9 are in addition to any other written agreements
on this subject that Employee may have with the Company or any of its
subsidiaries, and are not meant to, and do not excuse any, additional
obligations that Employee may have under such agreements. Nothing in this
Section shall be construed to limit Employee’s ability to cooperate with the
investigation of any government agency of competent jurisdiction or to bring or
defend against any legal claim. In any civil litigation arising out of or
related to this Agreement, the parties shall cooperate to seek a protective
order consistent with this Section and Section 4.1 above.

 

 

 



 6 

 

 

ARTICLE V
GENERAL PROVISIONS

 

5.1              Notices. Any and all notices provided for in this Agreement
shall be given in writing and shall be deemed given to a party at the earlier of
(a) when actually delivered to such party, or (b) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice to the other party pursuant
to this Section 5.1):

 

  If to the Company: Freedom Leaf Inc.     3571 E. Sunset Road, Suite 420    
Las Vegas, NV 89120         with a copy to: Saunders Koechel & Sharp LLP    
Attention: John Koechel     5404 Birchman Avenue     Fort Worth, Texas 76107    
[Redacted]         If to Employee: Brian Moon     [Redacted]



 

5.2              Entire Agreement; Survival. This Agreement contains the entire
understanding and the full and complete agreement of the parties and supersedes
and replaces any prior understandings and agreements among the parties with
respect to the subject matter hereof. The provisions of this Agreement shall
survive the termination of this Agreement, or of Employee’s employment for any
reason, to the extent necessary to enable the parties to enforce their
respective rights.

 

5.3              Amendment; Headings and References. This Agreement may be
altered, amended or modified only in writing, signed by Employee and the
Company, except that either party hereto may update its address set forth in
Section 5.1 by providing a notice of the updated address in the manner set forth
in Section 5.1. Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto. References
to Sections herein shall mean sections of the text of this Agreement, unless
otherwise indicated.

 

5.4              Assignability. This Agreement and the rights and duties set
forth herein may not be assigned by either of the parties without the express
written prior consent of the other party. This Agreement shall be binding on,
and inure to the benefit of, each party and such party’s respective heirs, legal
representatives, successors and assigns.

 

5.5              Severability. If any court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then such
invalidity or unenforceability shall have no effect on the other provisions
hereof, which shall remain valid, binding and enforceable and in full force and
effect, and such invalid or unenforceable provision shall be construed in a
manner so as to give the maximum valid and enforceable effect to the intent of
the parties expressed therein.

 

5.6              Waiver of Breach. The waiver by either party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either party.

 

 

 



 7 

 

 

5.7              Governing Law; Jurisdiction; Construction. This Agreement shall
be governed by the internal laws of the State of Texas, without regard to any
rules of construction that would require application of the laws of another
jurisdiction. Any legal proceeding related to this Agreement must be litigated
in an appropriate Texas state or federal court sitting in Dallas County, Texas,
and both the Company and Employee hereby consent to the exclusive jurisdiction
of the State of Texas for this purpose; waive any objection they may now or
hereafter have to venue or to convenience of forum and agree that all legal
proceedings will be tried in a court of competent jurisdiction in Dallas County,
Texas by a judge without a jury. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, accordingly, each party waives the application of any law, holding or rule
of construction providing that ambiguities in an agreement or other document
will be construed against the party drafting such agreement or document.

 

5.8              Tax Compliance.

 

(a)               The Company may withhold from any amounts payable hereunder
any amounts required to be withheld under federal, state or local law and any
other deductions authorized in writing by Employee.

 

(b)               The intent of the parties is that payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Section 409A”),
and the Company shall have complete discretion to interpret and construe this
Agreement and any associated documents in any manner that establishes an
exemption from (or compliance with) the requirements of Section 409A.  If for
any reason, such as imprecision in drafting, any provision of this Agreement (or
of any award of compensation, including, without limitation, equity compensation
or benefits) does not accurately reflect its intended establishment of an
exemption from (or compliance with) Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Section 409A and shall
be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company.

 

(c)               For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

(d)               With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, Employee, as specified under this Agreement,
such reimbursement of expenses or provision of in-kind benefits shall be subject
to the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(e)               Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” as determined pursuant to Section 409A as of
the date of Employee’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (or any successor regulation) and if any payments
or entitlements provided for in this Agreement constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Employee to additional tax,
interest or penalties under Section 409A, then any such payment or entitlement
which is payable during the first six (6) months following Employee’s
“separation from service” shall be paid or provided to Employee in a cash
lump-sum on the first business day of the seventh (7th) calendar month
immediately following the month in which Employee’s “separation from service”
occurs or, if earlier, upon Employee’s death. In addition, any payments or
benefits due hereunder upon a termination of Employee’s employment which are a
“deferral of compensation” within the meaning of Section 409A shall only be
payable or provided to Employee (or Employee’s estate) upon a “separation from
service” as defined in Section 409A.

 

 

 



 8 

 

 

(f)                Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (for example, “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.  In no event may Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.

 

(g)               The Company makes no representation or warranty and shall have
no liability to Employee or any other person or entity if any provisions of this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but do not satisfy an exemption from, or the conditions of, Code
Section 409A.

 

5.9              Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement may be executed
and delivered by facsimile or other electronic transmission. A complete,
accurate, fully-executed PDF or other facsimile copy of this Agreement may be
used in place of an original for all purposes.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 



  COMPANY:       FREEDOM LEAF INC.,   a Nevada corporation           By: /s/
Carlos Frias   Name: Carlos Frias   Title: CEO           EMPLOYEE:           /s/
Brian D. Moon   Brian D. Moon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

